Title: To George Washington from Henry Knox, 11 April 1782
From: Knox, Henry
To: Washington, George


                        
                            my dear General
                            Elizabeth Town 11th April 1782
                        
                        We are here yet, but have brought our business to no kind of conclusion. We have detained Colonel Smith, with
                            the intent to send by him a particular report of our proceedings, and that he might be able to fully explain every thing
                            to your Excellency. I write this note just to inform you of the arrival of a large fleet from
                            charlestown which came in yesterday. they consist of about 130 sail, of victualles, from Europe, and
                            the trade of Charlestown which has come here to go to Europe under convoy.
                        The albacore sloop of war arrived also Yesterday in 30 days from Jamaica. she has come express upon some
                            important business. we shall expect to hear today the substance of the intelligence she has brought as Mr Elliot is
                            expected every hour from New York, he having gone there Yesterday upon some points which we submitted to the
                            Commissioners—We are in hopes to be able to leave this place in four or five days when we shall have
                            the honor to inform you of our transactions. Genl Dalrymple assures us that the Garrison of Charlestown is
                            not aboard the fleet which has arrived—if any thing important should transpire it shall be immediately communicated to your
                            Excellency. I have the honor to be with great respect and attatchment Your Excellencys Humble Servant
                        
                            H. Knox
                        
                        
                            Mr Morris, pays his respects to your Excellency.
                        

                    